Title: To Alexander Hamilton from James McHenry, 21 April 1799
From: McHenry, James
To: Hamilton, Alexander


          
            Sir
            War Department 21st April 1799
          
          Enclosed is a copy of a letter from Captain Alexr. Gibson dated Staunton April 6th.
          Captain Gibson being stationed at Staunton in Virginia on the recruiting service, may be considered, as to what relates to that object, under your superintendance, you will, therefore, give such orders in the premises as you may think proper
          I have the honor to be, with great respect, Sir, your most Obd Hb St
          
            James McHenry
          
          Major Genl A. Hamilton
        